Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered September 18, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the first degree.
*971Contrary to defendant’s contention, the mandatory prison sentence he received of 15 years to life upon his plea of guilty to a class A-l felony does not constitute cruel and unusual punishment in violation of either the State or Federal Constitutions (see, NY Const, art I, § 5; US Const 8th Amend; People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Miranda, 155 AD2d 901, lv denied 75 NY2d 773). Furthermore, it cannot be said on the particular facts of this case that the statutory sentence (see, Penal Law § 70.00 [2] [a]; [3] [a] [i]) was unconstitutionally applied to defendant (see, People v Broadie, supra). The record shows, inter alia, that the amount of cocaine sold was substantial and that defendant was a willing participant (see, People v Marine, 162 AD2d 275). It should also be noted that the plea was in full satisfaction of a nine-count indictment and that the sentence was part of the negotiated plea (see, People v Moore, 141 AD2d 769).
Mikoll, J. P., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.